Citation Nr: 1711600	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  07-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle disability, to include as secondary to diabetes mellitus, type II, or as secondary to residuals of a cerebral vascular accident with major vascular neurocognitive disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral vascular accident, to include a major vascular neurocognitive disorder, prior to April 28, 2009, and in excess of 50 percent prior to February 28, 2014 (already rated as 100 percent thereafter). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, to include service in the Republic of Vietnam from June 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, August 2008, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In July 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II, was raised by the record in a July 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

As an initial matter, the Board notes that the Veteran suffers from severe cognitive impairment, which has often resulted in him being a poor historian.  Throughout the period of the appeal, the Veteran's cognitive function and memory have declined, and he was found by VA to be incompetent in September 2013.  The Veteran's spouse serves as his fiduciary.

Increased Rating for a Residuals of a Cerebral Vascular Accident, to include a Major Vascular Neurocognitive Disorder

By way of history, service connection for residuals of a cerebral vascular accident was granted effective January 30, 2006, with a 100 percent disability rating, which was reduced to 10 percent disability rating effective August 1, 2006.  Those disability ratings were assigned under Diagnostic Code 8009, which pertains to hemorrhage from brain vessels.  See 38 C.F.R. § 4.124a (2016).  The Veteran appealed the 10 percent rating and in September 2013, the Board remanded the Veteran's claim for additional examinations.

In a December 2015 rating decision, the RO continued the 10 percent disability rating prior to April 28, 2009, under Diagnostic Code 8009.  The RO recharacterized the Veteran's disability as a major vascular neurocognitive disorder, based on predominant symptomatology, and assigned a 50 percent disability rating effective April 28, 2009, and prior to February 28, 2014.  Beginning February 28, 2014, the RO assigned a 100 percent rating.  The 50 percent and 100 percent ratings are predicated on the criteria under Diagnostic Code 9326, which pertains to a major or mild neurocognitive disorder.  38 C.F.R. § 4.130 (2016).  Given that the Veteran has been awarded a 100 percent disability rating prior to August 1, 2006, and from February 28, 2014, to the present, which represents the highest possible disability rating, those periods are not on appeal.  Accordingly, the Board will focus on whether a disability rating in excess of 10 percent is warranted for the period beginning August 1, 2006, and prior to April 28, 2009, and whether a disability rating in excess of 50 percent is warranted for the period beginning April 28, 2009, and prior to February 28, 2014.

In its September 2013 remand, the Board directed that the Veteran be afforded the appropriate examinations to assess the nature and severity of any residuals of his cerebral vascular accident.  Specifically, the Board instructed examiners to clearly identify the residuals of the Veteran's cerebral vascular accident, to include, but not limited to, tremors of the hands, any urinary disability, and any cognitive disorder, and to determine whether the Veteran's disability prevented him from gainful employment.

On remand, the Veteran was afforded several examinations.  At a February 24, 2014, VA general examination, the examiner determined that the Veteran's urinary problems were likely related to bladder outlet obstruction rather than the Veteran's cerebral vascular accident because onset of symptoms was after the cerebral vascular accident and not at the time of it.  The examiner further reasoned that the Veteran was responding to medication commonly given to patients with bladder outlet obstruction, a disorder which affects men his age.  The examiner also found that the Veteran's erectile dysfunction preceded his stroke and that it was likely related to his diabetes, hypertension, and psychological problems, rather than his cerebral vascular accident, but failed to provide a rationale for that conclusion.  The examiner did not discuss the Veteran's history of tremors.

At a February 28, 2014, VA mental disorders examination, the examiner performed cognitive testing and found that the Veteran's cognitive abilities were impaired across multiple domains and that these deficits were attributable to the Veteran's prior cerebral vascular accident and possibly subtle cerebrovascular changes.  The examiner determined the Veteran was totally occupationally and socially impaired, his condition was stable and would not improve, and that he was not capable of sustaining gainful employment.

On March 15, 2014, the Veteran was afforded a VA brain and spinal cord examination and a VA central nervous system and neuromuscular diseases examination, which were performed by the same examiner.  The examiner indicated that the Veteran suffered a cerebral vascular accident in 1986 and that he did not have any neurological sequelae attributable to his cerebral vascular accident, to include limb weakness and speech impairment.  Notably, the Veteran's cerebral vascular accident occurred sometime in January 2006, not in 1986.  The examiner also determined that the Veteran's tremors and urinary incontinence were not due to his cerebral vascular accident because they are not known to be related to a cerebral vascular accident.  With regard to urinary incontinence, the examiner elaborated that this was more likely due to the Veteran's age-related prostate enlargement, yet failed to provide a rationale for that determination.  The examiner also determined the Veteran's erectile dysfunction was less likely than not due to residuals of a stroke because it was likely related to diabetes; however, the examiner did not provide a rationale for that opinion.

The Board finds the February 24, 2014, opinion that the Veteran's urinary difficulties are not directly due to his stroke to be adequate, as it is explained with a thorough rationale.  Additionally, the Board finds the February 28, 2014, opinion discussing the Veteran's cognitive dysfunction to be adequate.  However, all other medical opinions are inadequate and new ones must be obtained on remand.

With regard to the Veteran's erectile dysfunction, the Board finds the February 24, 2014, and March 15, 2014, opinions are inadequate because although both examiners determined the Veteran's erectile dysfunction was likely due to other causes, they failed to explain their rationale for those conclusions.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, a new opinion regarding whether the Veteran's erectile dysfunction was directly caused by residuals of a cerebral vascular accident is required.

The Board has also determined that the March 15, 2014, opinion regarding the Veteran's tremors is inadequate because it is unclear whether the examiner was saying that tremors are not known in the medical community to be related to a cerebral vascular accident or whether tremors are not known to that particular examiner to be related to a cerebral vascular accident.  The examiner did not cite to any medical literature in support of this conclusion nor discuss any accepted principles known in the medical community.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Finally, there are no opinions of record discussing whether the Veteran's tremors, urinary difficulties, and erectile dysfunction were aggravated by his cerebral vascular accident.

Accordingly, a remand is required to obtain adequate medical opinions.

Service Connection for a Right Foot/Ankle Disability

The Veteran contends that he has a right foot/ankle disability, which was caused or aggravated by his service-connected diabetes mellitus, type II, and/or his service-connected residuals of a cerebral vascular accident.  Specifically, he contends that because of his 2006 cerebral vascular accident and/or complications due to his diabetes, he became weak and fell from a ladder and sustained a right ankle fracture, which then required surgery.  He further asserts that because of his diabetes, his wound did not heal properly and that he has chronic edema and pain in his ankle.

In March 2008, the Veteran's attorney filed a claim for a right foot condition secondary to diabetes and indicated that evidence of the condition was of record and that additional evidence would be forthcoming.  In support of his claim, the Veteran submitted a September 2006 private treatment record, which reflects he had major surgery on his right foot in April 2006 and that he continued to experience right foot pain.  The Veteran has reported he had an additional surgery in November 2007 to remove hardware from his right ankle, but there are no medical reports relating to this surgery in the evidence of record.  A December 2007 private treatment note reflects that the Veteran was experiencing right foot pain along the peroneal tendons distally but was overall getting along fairly well, and the examiner diagnosed status post calcaneus fracture and subsequent hardware removal with chronic lateral foot pain and a history of diabetes.  The examiner also noted that the Veteran's diabetes was "likely" contributing to some of his chronic edema and discomfort but felt that a lot of it was mechanical in nature due to the Veteran's lack of range of motion relating to the previous fracture to the hindfoot.

At a September 2008 VA examination, an examiner determined it was not possible to establish a relationship between the Veteran's residuals of a right ankle fracture and his cerebral vascular accident without resorting to speculation but failed to provide a rationale for that opinion.  At an April 2009 VA skin examination, a dermatologist diagnosed lichen simplex chronicus of the right ankle, traumatically induced, and at an April 2010 VA examination, an internist diagnosed right foot/ankle stasis dermatitis.

At a December 2010 VA examination, the examiner determined that the Veteran's right ankle skin condition was difficult to diagnose given that there was no scaling or punctate open wounds at the time of the examination; however, the examiner ultimately found the current eruption was consistent with either past diagnosis (made by the April 2009 and April 2010 VA examiners, and referenced above), but favored the diagnosis previously made by the April 2009 dermatologist of lichen simplex chronicus.  The examiner found the Veteran's 2008 stasis ulcer and stasis dermatitis, was not due to his diabetes because it was most likely caused by old trauma (ankle fracture) and surgery.  The examiner did not provide a rationale for this opinion and also failed to provide an opinion as to whether the Veteran's diabetes aggravated his right foot skin disability because one was not asked for by the RO.

In September 2013, the Board remanded the Veteran's claim to obtain medical opinions regarding the etiology of the Veteran's right foot disability.  Specifically, the Board requested that the examiner list all diagnoses relating to the Veteran's right foot disability, to include addressing whether he had any identifiable residuals of a previous right ankle fracture and whether he had a skin disability related to that fracture.  The examiner was also instructed to provide medical opinions regarding whether the Veteran's diabetes or residuals of a cerebral vascular accident caused or aggravated any right ankle disability found.  The Veteran attended a February 2014 VA ankle examination; although he reported experiencing a right ankle fracture in 1986, the evidence of record reflects this occurred in 2006.  However, for other reasons, the Board finds that a new examination and medical opinions are required.  First, the examiner failed to consider the Veteran's contentions that residuals of his cerebral vascular accident or manifestations of his diabetes caused him to fall from a ladder, resulting in a right ankle fracture; instead, the examiner focused on the fact that the Veteran did not injure his ankle in service and discussed the results of the physical examination performed.

Second, while the February 2014 examiner noted the Veteran had a scar from his ankle surgery, there was no discussion regarding whether the Veteran had any skin disability resulting from his right ankle fracture, which was previously diagnosed as traumatic lichen simplex chronicus of the right ankle and stasis ulcer/dermatitis.  With regard to the opinion on aggravation, the examiner found that there was "no medical documentation found in the veteran's medical records indicating any problems with his healing process during his surgeries."  The Board finds the December 2007 private medical treatment record, dated approximately one month after the Veteran's reported right ankle surgery, indicates that the Veteran's diabetes was "likely . . . contributing to some of his chronic edema and discomfort," which does suggest that there were problems with the healing process.  Accordingly, a new opinion which considers this evidence is required.

In addition to obtaining new medical opinions, the Board also noted in it its September 2013 remand that the medical records surrounding the right ankle fracture and surgery were not of record and that an attempt to obtain them should be made.  The Board has asked the Veteran and his attorney for these records on several occasions, yet records pertaining to the April 2006 emergency room treatment for a right ankle fracture and surgery and the subsequent November 2007 surgery are not associated with the evidence of record.  Although a September 2013 letter sent to the Veteran requesting this specific information was sent to the wrong address, the address it was sent to was that of the Veteran's attorney, who has also failed to assist in obtaining this information.  VA treatment notes reflect the Veteran obtained this treatment at Saint Francis Hospital, yet he has not submitted any of this medical evidence to VA, nor has he submitted medical authorization forms to allow VA to attempt to obtain this critical evidence on his behalf.  The Board notes that this evidence is crucial to the Veteran's claim.  

Additional private medical records relevant to this claim are also not associated with the evidence of record.  At his July 2009 hearing, the Veteran testified that he has experienced fainting spells due to his diabetes and that his insurance company had a record of these fainting spells, which he intended to submit as additional evidence in support of his claim.  The Board also notes that the record is replete with evidence that the Veteran has had several private hospitalizations and emergency room visits due to his diabetes.  Despite several requests for pertinent evidence in support of the claims on appeal to both the Veteran and his attorney, neither have submitted any of these private reports.

The Board reminds the Veteran and his attorney that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  On remand, the Veteran and his attorney must once again be sent a letter requesting that the Veteran complete and return medical authorizations to allow VA to attempt to obtain any outstanding identified private medical evidence on his behalf.  The Veteran and his attorney are reminded that even if VA attempts to obtain this information that the Veteran is ultimately responsible for providing it to VA himself.

Entitlement to TDIU

In June 2011, the Veteran submitted an application for entitlement to TDIU, claiming that his diabetes, cerebral vascular accident, and cataracts prevented him from securing or following a substantially gainful occupation.

Given that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from July 2015 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertinent to the Veteran's claim, to include those dated from July 2015 to the present.

2.  Send a letter to the Veteran, with a copy to his attorney, and request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to VA for all healthcare providers whom he has sought treatment for his service-connected disabilities, to include:

* Records relating to his right ankle fracture and surgery (reportedly located at Saint Francis Hospital);

* Private medical records demonstrating hospitalizations for diabetes;

* Insurance records documenting fainting spells due to diabetes;

* Any outstanding private treatment records relating to his history of cerebral vascular accident, now predominantly characterized as a major neurocognitive disability; and

* Any additional outstanding private medical records pertaining to his service-connected disabilities.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, an initial request for the records must be made and at least one follow-up request must be made if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the record.

The Veteran and his attorney are reminded that if VA is unable to obtain this evidence that the Veteran is responsible for doing so himself.

3.  Obtain addendum medical opinions from the medical professional who conducted the March 2014 VA brain and spinale cord examination and the VA central nervous system and neuromuscular diseases examination.  If the March 2014 examiner is unavailable, another qualified medical professional may provide the requested opinions.

The medical professional must be informed that the history provided by the Veteran at the March 2014 VA examinations is incorrect and that the Veteran suffered a cerebral vascular accident in January 2006, rather than in 1986.

The medical professional must review the entire claims file and must consider all medical and lay evidence of record.  Thereafter, the medical professional must provide the following information:

(a)  Identify all residuals, other than cognitive dysfunction, of the Veteran's cerebral vascular accident, and describe the severity of all residuals.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any urinary disability was aggravated by a cerebral vascular accident.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any tremors of the hands were caused by a cerebral vascular accident. 

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any tremors of the hands were aggravated by a cerebral vascular accident.

(e)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any erectile dysfunction was caused by a cerebral vascular accident.

(f)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any erectile dysfunction was aggravated by a cerebral vascular accident.

The examiner is informed that "aggravation" is defined as the permanent worsening of a disability beyond its natural progression.  Temporary or intermittent flare-ups are not considered to be evidence of aggravation unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

The medical professional must provide a rationale for all opinions provided to include, if warranted, citation to medical literature or accepted principles in the medical community.

If the medical professional is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  If the medical professional's inability to provide any opinion is due to lack of medical knowledge on his or her part, rather than lack of knowledge in the medical community as a whole, another medical professional must provide the requested opinions.

4.  Schedule the Veteran for the appropriate VA examination(s) to determine the etiology of any right foot/ankle disability found.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims file.

The examiner must be informed that the Veteran suffers from a major vascular neurocognitive disorder, resulting in severely impaired memory, making him a poor historian.  Therefore, it is critical that the examiner review the medical evidence of record as well as other statements of record in the file regarding the Veteran's claimed injury.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to:

(a)  Identify all current right foot/ankle disabilities, to include residuals of a previous right ankle fracture and any skin disability related to the fracture (previously diagnosed as traumatic lichen simplex chronicus and as stasis ulcer/dermatitis).  The examiner must specifically describe all symptoms and manifestations associated with residuals of the right ankle fracture.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right foot/ankle disability identified above was caused by residuals of a cerebral vascular accident.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right foot/ankle disability identified above was aggravated by residuals of a cerebral vascular accident.

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right foot/ankle disability identified above was caused by manifestations of diabetes mellitus, type II.

(e)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right foot/ankle disability identified above was aggravated by manifestations of diabetes mellitus, type II.

In providing the following opinions, the examiner must consider and discuss the following evidence of record: 

* The Veteran's assertion that his right foot/ankle disability was caused by residuals of a cerebral vascular accident and/or diabetes mellitus, type II, which lead him to fall from a ladder and fracture his right ankle.  Specifically, the Veteran has asserted that he experiences dizzy spells due to his diabetes and that following his cerebral vascular accident he felt he was unable to walk straight and had difficulty with balance.

* The Veteran's assertion that his right ankle fracture was slow to heal and continued to cause him pain due to his diabetes.

* The December 2007 private treatment note that indicates the Veteran's diabetes was "likely" contributing to some of his chronic edema and discomfort.

The examiner is informed that "aggravation" is defined as the permanent worsening of a disability beyond its natural progression.  Temporary or intermittent flare-ups are not considered to be evidence of aggravation unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  If the examiner's inability to provide any opinion is due to lack of medical knowledge on his or her part, rather than lack of knowledge in the medical community as a whole, another medical professional must provide the opinion.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  The requested medical opinions MUST be reviewed by the agency of original jurisdiction to ensure compliance with the Board's remand directives.  If deficient in any manner, corrective action must be taken at once.

7.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

